IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

SIRRON J. JOHNSON,                       NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D17-2690

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed August 15, 2017.

Petition for Writ of Habeas Corpus -- Original Jurisdiction.

Sirron J. Johnson, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of habeas corpus is dismissed. See Baker v. State, 878 So.

2d 1236 (Fla. 2004).

      This Court reserves jurisdiction to consider the imposition of sanctions.

ROWE, MAKAR, and JAY, JJ., CONCUR.